Citation Nr: 1134726	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 Regional Office (RO) in St. Paul, Minnesota rating decision, which denied the claim on appeal.

The Veteran had a local hearing before an RO hearing officer in February 2008 and a hearing before the undersigned in March 2010.  A transcript of those proceedings has been associated with the claims file.


FINDING OF FACT

Competent medical evidence reflects that the Veteran's right below the knee amputation due to a right heel ulcer that developed osteomyelitis of the calcaneus was not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during treatment from June 2003 through July 2006, or the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation, as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.361 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an attorney or an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that the Veteran has indicated he filed a claim in this matter under the Federal Torts Claim Act (FTCA), but that such claim was denied.  There is no indication or suggestion that additional relevant records filed in that claim are available that have not already been associated with the claims file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was afforded a VA examination in August 2006.  The examiner noted the Veteran's July 2006 right below the knee amputation due to a right heel that later resulted in osteomyelitis.  After discussing the Veteran's medical history and the course of treatment, the examiner concluded that the Veteran's right heel ulcer was treated appropriately by the VA, despite the Veteran's marked noncompliance with recommendations, and that there was no fault that could be attributed to VA physicians and staff.  A subsequent June 2009 medical opinion concluded that the delay in obtaining imaging studies and obtaining a consult from departments outside of the podiatry clinic was not a causative factor in the Veteran's right below the knee amputation.  As will be discussed in greater detail below, the examiner and reviewer based these conclusions on the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Based on the foregoing, the Board finds the August 2006 examination report and June 2009 VA opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Section 1151 Claim

The Veteran contends that his July 2006 right below the knee amputation was caused by the poor treatment received from the Minneapolis, Minnesota VA Medical Center's (VAMC's) podiatry clinic.  Specifically, the Veteran contends that the podiatry clinic's failure to obtain imaging studies (other than an x-ray during initial treatment in June 2003) or seek consultation with any other department until July 2004 (and primarily in the period from January 2004 to July 2004) failed to meet the community standard of medical care and resulted in his osteomyelitis of the right calcaneus developing to the point that the July 2006 below the knee amputation was necessary. 

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2010).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32 (2010).  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the claimant will be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).

In April 2003 the Veteran cut the heel of his right foot.  The wound developed into a diabetic ulcer and the Veteran sought treatment at a private facility in California later in April 2003, where he was treated with IV antibiotics and sent home with oral antibiotics.  Thereafter, the Veteran twice sought treatment at the Minneapolis VAMC in May 2003, each time refusing admission for IV antibiotic treatment.  On his second visit in May 2003, the treatment provider noted that he was still walking on his foot and the Veteran agreed to use crutches to avoid weight bearing on the foot.  At his next appointment, in June 2003, the Veteran acknowledged that he was only using his crutches intermittently.  He was again counseled on the importance of being non-weight bearing.  The Veteran eventually was admitted to the Minneapolis VAMC in June 2003 for IV antibiotics, debridement, and prescription of an off loading shoe.  Contemporaneous imaging studies did not show evidence of osteomyelitis.  Thereafter, the Veteran underwent various treatment modalities in an attempt to heal his heel ulcer.  A dermagraft was placed in June 2003, but a week later he was notified that his dermagraft trial was discontinued due to the Veteran's noncompliance in wound care and maintenance and failure to remain non-weight bearing.  He again was counseling on the importance of remaining non-weight bearing no matter the treatment modality.  In July 2003, the Veteran reported that he was going to start jogging to try and lose weight and that the running would be done mainly on his toes and would not affect his heel.  He was advised against running and was counseled on the need to be completely non-weight bearing.  In August 2003, the Veteran again was counseled that his continued weight bearing needed to be addressed.  The Veteran also chose total contact casting over in-patient admission in August 2003.  Total casts were applied, beginning in September 2003, but the Veteran stopped this treatment in October 2003 to use a topical cream recommended by his South African fiancée.  The Veteran's wound appeared to be healing slowly as a result of these treatments and a dermagraft was again considered.

However, in January 2004, the Veteran presented with worsening symptoms and was diagnosed with a grade II ulcer and treated with oral antibiotics for a possible infection, based on a foul smelling wound.  In February 2004, the Veteran acknowledged that he had been walking a good deal and had gotten his wound wet in the shower and was again treated with antibiotics as the wound still smelled foul.  In March 2004, on examination the Veteran's wound was less than two centimeters deep and could not be probed to bone, but an odor was still evident.  He reported changing his dressings approximately once per week.  The Veteran refused a CAM walker or casting and stated that he would discontinue medication from VA and use only an herbal product from his wife.  The integument surrounding the wound was noted to be blackened due to extremely poor hygiene.  In April 2004, the Veteran reported changing his dressings once every three days and was counseled to change the dressings daily.  He was noted to have a history of noncompliance and his bandage overlying the wound was extremely dirty.  At that time, there was malodor, but no erythema and minimal edema.  At the next appointment, also in April 2004, the Veteran reported that he was changing his bandages every day.  Again, however, his bandage was observed to be extremely dirty and his history of noncompliance throughout his treatment period was again noted.  The Veteran's condition was unchanged in May 2004 and again he was noted to have a dirty bandage at the time of treatment.  During the time period from January 2004 through May 2004, the treatment providers did not order or obtain an x-ray, bone scan, culture or tissue sample, or recommend hospitalization.

In late June 2004, a treatment record notes a plan to consult with orthopedics about a partial calcanectomy and ordered x-ray of the foot, which appointment the Veteran did not attend.  In July 2004, the Veteran sought treatment from a private podiatrist who prescribed oral antibiotics and an off-loading shoe for possible osteomyelitis.  A week later, the Veteran was seen at the VA where his dressing was dirty and staples were found in the Veteran's wound.  The Veteran was not seen again until mid-August 2004, at which time antibiotics were prescribed.  Based on a subsequent culture report, the Veteran was hospitalized at the end of August 2004 for IV antibiotics.  During the Veteran's hospitalization from August 31 to October 29, 2004, the Veteran was noted on multiple occasions as continuing to smoke, to be weight bearing, and to not follow instructions regarding his IV antibiotics.  These notations continued in treatment records following the Veteran's discharge.  

The Veteran again was hospitalized from July 1 to October 12, 2005.  During this hospitalization, the Veteran underwent a bone biopsy showing a drug-resistant infection, x-rays showing progressive osteomyelitis of the right heel, a CT scan with results consistent with osteomyelitis, a six-week course of IV and oral antibiotics, and a right heel lateral plantar artery V-Y advancement flap.  Although the flap initially was healing and the osteomyelitis appeared to be resolving, the Veteran again was noncompliant with weight bearing restrictions.  The Veteran's wound was consistently noted to be healing until late September 2005, immediately after he was noted to be propelling himself in his wheelchair using his right heel and otherwise not abiding by his restrictions regarding weight bearing on the right heel.  Several other notations also noted evidence of weight bearing, including worn right footwear.  In that regard, the discharge summary noted that the Veteran's Plastizote shoe for his right foot was completely worn through on the right heel.  While the flap still was viable at discharge, due to the Veteran's noncompliance, the flap was nonadherent to the wound bed.  The discharge summary also noted that the Veteran's wife reported that after the last hospitalization the Veteran had failed to take care of his dressing as directed.  In addition, the Veteran continued to smoke, despite repeated warnings that this would hinder the healing process.  The Veteran had numerous run-ins with the police about smoking in the hospital.  Finally, the Veteran's blood sugar level had been higher on admission than previously and he was started on Metformin to improve his glucose control.  Throughout his hospital stay, however, the Veteran refused finger sticks to check his blood glucose in order to better manage his diabetes.  A July 2005 psychiatric evaluation indicated that the Veteran's noncompliance was due to the Veteran's choices and not due to cognitive incapacity.  The October 2005 discharge summary noted that the Veteran received an adequate supply of dressings and referral to a public health nurse to assist him with dressing changes.  The Veteran refused a wheelchair at discharge, but did take a pair of crutches.

After discharge, the Veteran failed to attend his follow-up appointments at VA for several months, without any excuse or explanation.  In November 2005, his public health nurse was discharged from services due to the Veteran's failure to attend appointments and his general noncompliance.  The Veteran's only contact until March 2006 was by telephone in January 2006 requesting refills of his medication and wound care supplies.  The material was shipped directly to the Veteran.

The Veteran did not seek follow-up treatment with VA until March 2006, at which time he was hospitalized for two weeks for his ulcer of the right heel.  The Veteran initially was placed on antibiotics, but treatment was stopped as they did not appear to be helping.  Instead, the Veteran was started on a regimen of strict bed rest, smoking cessation, and non weight bearing status to promote healing.  The Veteran, however, was not compliant with this treatment regimen.  Again, the Veteran was observed propelling himself in his wheelchair with his right heel and continued to smoke.  An ESR showed some evidence of infection, but a contemporaneous x-ray, lack of fever, and no increase in white blood cell count were not indicative of continued infection.  The Veteran again received Metformin for control of his blood sugars.  The hospital recommended that the Veteran be transferred to a nursing home for continued care, but the Veteran declined and went home instead, against medical advice.

During a March 2006 VA follow-up appointment, the Veteran's flap repair was still viable, but dehisced, and there was more clean granulation tissue than expected.  In early April 2006, the Veteran reported that his private podiatrist had recommended below-the-knee amputation as his only viable option.  In mid-April 2006, the Veteran was noted to remain noncompliant by smoking and bearing weight on his heel, both of which were confirmed by the Veteran.  In addition, on that date the Veteran had not changed his dressing, wishing to see how the wound looked and was observed to be propelling himself in a wheelchair using his right heel.  In addition, the Veteran noted that he lived in a third floor apartment and climbed the stairs to the apartment every day.  The Veteran expressed a desire for amputation, but was informed that the March 2006 discharge summary had not discussed or recommended amputation and, indeed, that infectious disease had recommended cessation of antibiotics due to the lack of evidence of infection.

Later in April 2006, the Veteran's wife called VA to express concern that her husband was too eager for a right below-the-knee amputation and was not reporting accurately as a result.  The Veteran did not attend or attempt to reschedule his next appointment with orthopedics.  At his next appointment, in June 2006, the Veteran again requested amputation and reported foot pain, drainage, and chills.  In mid-June, the Veteran's ulcer had expanded in size, was extremely malodorous, and findings were consistent with osteomyelitis.  At that time, amputation was recommended in the next one to four weeks.

Finally, the Veteran was hospitalized for approximately one month from July to August 2006, for a right below the knee amputation, as the wound and osteomyelitis did not show any healing potential and had become grossly necrotic.

VA obtained a medical opinion regarding the Veteran's claim.  The August 2006 examination report discussed the medical evidence of record, including the Veteran's documented noncompliance and concluded that the Veteran was appropriately treated at the VAMC and that the Veteran's amputation could not be attributed to the VA physicians or staff.

In support of his claim, the Veteran submitted a February 2009 letter from a private podiatrist, noted above, who opined that, to a reasonable degree of medical certainty, the care provided to the Veteran "did not meet community standards of medical care and that these negligent errors in judgment allowed his condition of osteomyelitis to develop and go untreated to the point that the proper treatment subsequently provided could not prevent the amputation of his foot."  The private podiatrist appears to have reviewed some, if not all, of the Veteran's VA medical records and discussed his course of treatment from onset to amputation.  The podiatrist contrasted the care the Veteran received at the VA against the standard of care espoused in several treatises and journals as support for his conclusion.  Specifically, the podiatrist criticized VA's treatment in that through July 2004 the Veteran's treatment was limited to the podiatry clinic and that imaging studies were not conducted in the months prior to July 2004.  The podiatrist opined that the failure to utilize a multidisciplinary approach and obtain imaging studies, especially from January 2004 through July 2004, did not meet community standards of medical care.  The podiatrist also felt that the focus on the Veteran's noncompliance in weight bearing, smoking, and other areas was misplaced because "doctors must treat our patients as they are" and that when it was clear that the course of treatment was not working changes should have been made in light of the Veteran's behavior.

Based on the foregoing, the RO sought a medical opinion.  The resulting June 2009 medical opinion noted that the VA's failure to obtain an x-ray between April 2004 and June 2004 to confirm osteomyelitis was a potential contributing factor in the Veteran's subsequent below the right knee amputation.  However, the examiner concluded that any osteomyelitis present between April 2004 and June 2004 resolved through subsequent successful treatment and that the reason that the Veteran did not fully recover was that his continued noncompliance regarding smoking, weight bearing, maintenance of his diabetes mellitus, and hygienic maintenance of the wound were the bases for the amputation.  The examiner cited to the Veteran's hospitalization summary from 2005 that showed his osteomyelitis had resolved, permitting the plastic surgery attempt of a flap graft.  Thus, the examiner concluded that the failure to obtain an x-ray between April 2004 and June 2004, to some degree, resulted in a prolonged hospitalization in the summer of 2004 to address the osteomyelitis, but was not a contributing factor in the subsequent June 2006 amputation.  As to the cause of the amputation, the examiner concluded, 

The contributing factor leading to the amputation was due to [the Veteran's] behavior in late 2005 and the first half of 2006.  More likely than not, the causative factors leading to [the Veteran's] amputation of his right leg w[]ere, a. his continue[d] and repeated failure to actively participate in his care by maintaining a non weight bearing status of his right foot, b. [his] multiple refusal[s] of admission starting with the initial care in May 2003, irrespective of the fact that on several occasions he quickly change[d] his mind, c. his lack of self wound care and timely participation in wound care provided, d. his checking out AMA on two occasions, e. his lack of cooperation with being present for timely administration of antibiotic[s] during his lengthy hospital stays.  There is ample evidence that [the Veteran] was regularly informed about the need to be non[] weight bearing.  There is ample evidence that [the Veteran] was informed about the need for hospitalizations and informed that by not agreeing to be hospitalized he risk[ed] negative consequences up to and including possible amputation of the leg.  There is ample evidence that [the Veteran] did not change his dressing on a regular bas[is] and did not cooperate with hospital staff in caring for his wound with dressing changes and appropriate timing of antibiotic dosage.  Evaluation by psychology including neuro-cognitive testing, concluded that [the Veteran] was capable of understanding his instructions and that his behavior was based on his active decision to not follow the recommendations given to him by the medical staff.

The reviewer discussed extensively the multiple treatment records documenting the Veteran's failure to adhere to non-weight bearing on the right heel, refusal of requests to draw blood in order to regulate his insulin levels, failure to maintain or assist in maintaining proper wound care, and his continued smoking.  The June 2009 medical opinion also discussed the assertions raised in the private podiatrist's February 2009 letter.  The June 2009 opinion noted multiple inaccuracies and other problems with the February 2009 letter.
      
Given the conflicting medical evidence of record, the Board sought an independent medical opinion from an assistant professor of orthopedics at the University of Massachusetts Medical School.  The April 2011 opinion extensively discussed the Veteran's medical history and noted review of the varying medical opinions outlined above.  The reviewer concluded, "Based on the review of the entire medical file I believe that it is unlikely that any failure to obtain imag[]ing studies or other consultations between January and June 2004 led directly to the need for the amputation of the Veteran['s] right lower extremity."  The reviewer concluded that the lack of consultations with specialists outside the podiatry clinic and lack of imaging studies of the chronically non-healing ulcer between January and June 2004 could have delayed the initial treatment for osteomyelitis.  However, the examiner also concluded that the evidence showing that he initially responded favorably to the September 2005 V-Y advancement flap plastic surgery and that the wound was healing showed that despite the delay in treatment his condition was resolving.  Instead, the reviewer attributed the Veteran's failure to heal properly following the September 2005 plastic surgery to his noncompliance in continuing to smoke and not refraining from weight bearing on the right heel.  As to the other medical opinions of record, the reviewer agreed with the private podiatrist that a multi disciplinary care program was the ideal treatment model for treatment of complex diabetic foot ulcers.  In this case, however, the reviewer agreed with the August 2006 VA examiner's conclusion that the Veteran's right below the knee amputation was unrelated to the care provided by the VA physicians and staff.  Moreover, the reviewer agreed with the June 2009 VA opinion that while the failure to obtain consultation and imaging studies between January and June 2004 led to a prolonged hospital stay for the Veteran and delay in appropriate treatment, nevertheless "it was more likely than not that it was the Veteran's noncompliance with post operative instructions that led to the failure of the [September 2005 plastic] surgery as opposed to any delay in the surgery itself."  As to rationale, the reviewer noted that it was well known that uncontrolled diabetes, smoking, and weight bearing are significant negative factors in the healing of foot ulcers.  "Any one of those but certainly all three together is well known to lead to poor results."  

The Board notes that there exists potentially conflicting evidence as to whether the proximate cause of the Veteran's right below the knee amputation was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the expert's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Based upon the evidence of record, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation, is not warranted.  The Board finds the August 2006 VA examiner's, June 2009 VA reviewer's, and April 2011 private orthopedist's opinions compelling.  The opinions were based on a thorough review of the Veteran's medical history and records, as well as his various allegations made either in person or in the claims file.  Thorough rationales for the opinions were provided that are consistent with the medical evidence of record.

The Board acknowledges that certain statements in the April 2011 reviewer's opinion appear to suggest some causative relationship between the failure to obtain consultation and imaging studies between January and June 2004 and the Veteran's subsequent right below the knee amputation.  Specifically, the reviewer used language with respect to the above failure as not being the "major cause" and that it was not "possible to lay significant blame on the outcome on the delay of imag[]ing studies or consultations between January and June 2004."  In context, however, it is clear that the reviewer's opinion was that it is less likely than not that the Veteran's right leg amputation was caused by the VAMC's podiatry department failing to obtain consultations with other departments or imaging studies between January and June 2004 or other care provided by VA.  In that regard, the reviewer explicitly agreed with the August 2006 and June 2009 medical opinions, which concluded that the Veteran's leg amputation was unrelated to the care received by the VA and that it was more likely than not that the Veteran's noncompliance with postoperative instructions was the cause of his right below the knee amputation as opposed to any delay in the surgery itself, respectively.  As such, it is clear that the April 2011 reviewer concluded that the care provided by the VA was not a causative factor in the Veteran's eventual right below the knee amputation.

The Board has considered the February 2009 private podiatrist's letter, discussed above, and its conclusion that VA's failure to obtain x-rays or consultation with departments other than podiatry, particularly between January 2004 and July 2004, "did not meet community standards of medical care and these negligent errors in judgment allowed his condition of osteomyelitis to develop and go untreated to the point that the proper treatment subsequently provided could not prevent the amputation of his foot."  The Board finds the opinions expressed problematic as the letter does not address any of the treatment, actions, or results following the diagnosis of osteomyelitis in July 2004, other than the acknowledgement that the treatment provided was "proper."  Specifically, as discussed extensively by the June 2009 VA reviewer and the April 2011 private orthopedist, treatment for the osteomyelitis was successful and adequately treated to the point of allowing for the September 2005 attempted flap graft.  Both the June 2009 VA reviewer and the April 2011 private orthopedist conceded that the failure to obtain x-rays or outside consults prior to July 2004 resulted in an extended hospitalization for the Veteran to treat the osteomyelitis, but concluded that it was the Veteran's noncompliance in refraining from bearing weight on the right heel, continuing to smoke, and other examples of noncompliance were the causes of his eventual right below the knee amputation.  

The February 2009 podiatrist also noted the attributions of noncompliance, but concluded that the duty of a physician is to take the patient as they are.  He felt that the Veteran's brain injury and diagnosed personality disorder were the cause of his noncompliance and should have been factored in to the Veteran's treatment plan.  The Board finds it significant that the February 2009 letter did not suggest any specific course of treatment nor any specific steps VA health care providers could have taken that would ensure that a mentally competent adult would refrain from smoking and bearing weight on the right heel.  Again, this conclusion fails to address or account for the Veteran's continued noncompliance from July 2004 despite the multitude of different treatment modalities and plans used to treat the Veteran's right heel ulcer.  Furthermore, as the "proper" treatment provided after July 2004 also was unable to prevent such noncompliance, it appears that the criticism expressed in the February 2009 letter is unpersuasive.    

Based on the above, the Board finds that the February 2009 private podiatrist's letter is of limited probative value, and is substantially outweighed by the detailed conclusions of the June 2009 VA reviewer and April 2011 private orthopedist opinions that considered and discussed all the medical evidence prior to the Veteran's right below the knee amputation.

The Board acknowledges the Veteran's assertions that his right below the knee amputation was due to VA's failure to diagnose osteomyelitis prior to July 2004.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints regarding his right heel ulcer, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of his subsequent right below the knee amputation because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinions of the August 2006 VA examiner, June 2009 VA reviewer, and April 2011 private orthopedist, who considered the Veteran's lay report, but based on a complete review of the claims file and medical records concluded that his right below the knee amputation was not caused by VA treatment or lack thereof, but was due to the Veteran's noncompliance in multiple areas.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In response to the Veteran's concerns about the objectivity of the April 2011 private orthopedist stated in an October 2010 letter to the undersigned, the individual is an associate professor at a university hospital that is not affiliated with VA, nor is the orthopedist's sole duty to provide medical opinions for VA.  The Board is unaware of the number of "similar cases" in which he has provided a medical opinion for the Board.  That said, the reviewer is paid irrespective of whether the conclusions stated in the opinion support or contradict the Veteran's claim.  

The Board also has considered the Veteran's contentions that multiple personnel at the RO and VAMC stated that they made mistakes in his claim and that he should have been awarded compensation for his right below the knee amputation.  In addition, he claims that several of these individuals were ordered to deny his claim by VA's Regional Counsel.  The Veteran indicated that the individuals claimed that given another opportunity they would grant his claim.  To the extent that the Veteran claims that such statements were made by RO personnel, the Board's decision is made based on a de novo review of the evidence of record and is not dependent on determinations made by the RO.  As to any alleged statements by VAMC medical personnel, the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  In either case, the Board does not find these contentions credible, given that the Veteran concedes one or more of these individuals, when given a second chance to make a determination on his claim, continued to find that his amputation was due to his noncompliance and not due to the fault of VA treatment providers or his treatment at the Minneapolis VAMC.  

Finally, the Board concludes that the Veteran's claim that his medical records from the Minneapolis VAMC have been altered or falsified is not substantiated by the evidence of record.  The Veteran asserts that a record indicating an appointment for x-rays in June 2004, discussed above, was added after the fact to cover up for the negligence of VA personnel and that records regarding his noncompliance, also discussed above, are incorrect and that medical professionals agreed to amend the records.  With respect to the claimed fraudulent x-ray appointment, the Veteran claims that he was attending about two appointments per week during that timeframe and if x-rays had been scheduled they would have been on the day of one of those appointments.  The Board observes that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board finds that there is not clear evidence showing that treatment records were modified after the fact.  The only evidence of record are the Veteran's allegations and the Board finds these claims extremely problematic given the multiple instances where he missed scheduled appointments throughout his period of treatment with VA.  While the Veteran claims to have evidence proving that the x-ray appointment was created after the fact, such evidence is not of record.  In light of the Veteran's numerous missed appointments and the absence of clear evidence to the contrary, the Board finds it reasonable to conclude that the x-ray appointment in question was merely another such example.  As such, the Board affords no probative weight to any allegations of altered VA medical records.  With respect to the Veteran's records of noncompliance with medical instructions regarding weight bearing on the right heel, smoking, and wound care and maintenance, there are myriad records from multiple different treatment providers documenting the Veteran's noncompliance.  As such, the Board does not find credible the Veteran's assertions that these records were incorrect or that medical personnel agreed to modify the records.

The Board is sympathetic to the Veteran's frustration with his ongoing problems with his right heel ulcer that resulted in osteomyelitis and, eventually, below the knee amputation.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support his contention that the right below the knee amputation was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals.  Rather, the most competent evidence of record clearly indicates that the Veteran's noncompliance regarding his weight bearing on the right heel, smoking, poor wound care and maintenance, and other instances of noncompliance with medical directives were the cause of his amputation.  As noted above, the Veteran was fully informed as to the risks of continued weight bearing and smoking, which included the possibility of amputation.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  


Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


